Exhibit 10.110
RESTRICTED STOCK UNIT AWARD AGREEMENT
TO:                                     (Employee Number:                )
     THIS AGREEMENT (the “Agreement”) is made effective as of
                          (the “Grant Date”), between Compuware Corporation, a
Michigan corporation (the “Corporation”), and the individual whose name is set
forth above, who is an employee of the Corporation (the “Recipient”).
Capitalized terms not otherwise defined herein shall have the same meanings as
in the 2007 Long Term Incentive Plan (the “Plan”), and the terms of the Plan are
hereby incorporated by reference and made a part of this Agreement.
     In consideration of the mutual covenants set forth in this Agreement and
other good and valuable consideration, receipt of which is acknowledged, the
parties agree as follows:
     1. Grant of the Restricted Stock Units. Subject to the terms and conditions
of the Plan and this Agreement, the Corporation grants to the Recipient
                          Restricted Stock Units (hereinafter called the
“Units”). The Units shall vest and become nonforfeitable in accordance with
Section 2 below. In the event of any conflict between the Plan and this
Agreement, the terms of the Plan shall control. The grant of Units made under
this Agreement is referred to as the “Units Award”.
     2. Vesting and Forfeiture.
          (a) As long as the Recipient continues to be employed by the
Corporation, the Units shall become vested and non-forfeitable as follows
(i) 50% of the Units Award on the third anniversary of the Grant Date; (ii) 25%
of the Units Award on the fourth anniversary of the Grant Date; and (iii) the
remaining 25% of the Units Award on the fifth anniversary of the Grant Date
(each a “Vesting Date and, together, the “Vesting Dates”). Notwithstanding the
foregoing, the entire Units Award shall become immediately vested and
non-forfeitable (a) in the event that the Recipient ceases to be employed due to
Recipient’s death or Disability or (b) upon the occurrence of a Change in
Control.
          (b) If Recipient’s employment terminates for any reason other than
Recipient’s death or Disability, Recipient’s right to shares of Common Stock
subject to Units that are not yet vested automatically shall terminate and be
forfeited by Recipient unless the Committee, in the exercise of its authority
under the Plan, modifies this Section 2 in connection with such termination to
provide otherwise.
     3. Settlement. No shares of Common Stock will be issued before the Units
vest in accordance with Section 2 above. As soon as practicable, but no later
than thirty (30) days, after the date on which the Units vest, the Corporation
will issue to Recipient or Recipient’s legal guardian or representative (if
applicable) one share of Common Stock for each vested Unit. The issuance of
shares of Common Stock may be in certificated form or in book entry form, in the
Corporation’s sole discretion, in either case without restrictive legend or
notation (except to the extent necessary or appropriate under applicable
securities laws). The Units shall not be settled in cash.
     4. Dividend Equivalents; Rights as a Shareholder.
          (a) Each Unit awarded under this Agreement shall have a Dividend
Equivalent (in accordance with Section 4.6 of the Plan) associated with it with
respect to cash dividends on Common

1



--------------------------------------------------------------------------------



 



Stock that have a record date after the Grant Date and prior to the date on
which the Units are settled for shares of Common Stock. Such Dividend
Equivalents, if any, shall be paid by crediting the Recipient with additional
whole Units as of the date of payment of such cash dividends on Common Stock.
The number of additional Units (rounded down to the nearest whole number) to be
so credited shall be determined by dividing (i) the amount of cash dividends
that would have been paid on the dividend payment date with respect to the
number of shares of Common Stock underlying the unsettled Units previously
credited to the Recipient as of the dividend record date (including those Units
received as part of the Units Award and as a result of prior cash dividends) if
such shares had been outstanding on the dividend record date, by (ii) the Fair
Market Value per share of Common Stock on the dividend payment date. Such Units
shall be subject to the same terms and conditions and shall be settled in the
same manner and at the same time as provided in Section 3 of this Agreement.
          (b) Except as set forth in Section 4(a) above, Recipient shall have no
voting or other rights as a shareholder of the Corporation until certificates
are issued or a book entry representing such shares has been made and such
shares have been deposited with the appropriate registered book entry custodian.
     5. Employee’s Employment by the Company. Nothing contained in this
Agreement or the Plan (i) obligates the Corporation to employ Recipient in any
capacity whatsoever or (ii) prohibits or restricts the Corporation from
terminating the employment, if any, of Recipient at any time or for any reason
whatsoever, with or without cause, and Recipient hereby acknowledges and agrees
that neither the Corporation nor any other person or entity has made any
representations or promises whatsoever to Recipient concerning Recipient’s
employment or continued employment by the Corporation or any Subsidiary.
     6. Change in Capitalization. In the event of a dividend or distribution
paid in shares of Common Stock or any other adjustment made upon a change in the
capital structure of the Corporation as described in Article IX of the Plan that
occurs prior to settlement, appropriate adjustment shall be made to the Units so
that they represent the right to receive upon settlement any and all new,
substituted or additional securities or other property (other than cash
dividends) to which Recipient would be entitled if Recipient had owned, at the
time of such change in capital structure, the shares of Common Stock issuable
upon settlement of the Units.
     7. Withholding. The Corporation shall have the right to withhold from
Recipient’s compensation or to require Recipient to remit sufficient funds to
satisfy applicable withholding for income and employment taxes upon the vesting
of Units pursuant to Section 2. Subject to limitations in the Plan, Recipient
may, in order to fulfill the withholding obligation, tender previously-acquired
shares of Common Stock having an aggregate Fair Market Value equal to the amount
owed. The Corporation shall be authorized to take such action as may be
necessary, in the opinion of the Corporation’s counsel (including, without
limitation, withholding Common Stock otherwise deliverable to Recipient and/or
withholding amounts from any compensation or other amount owing from the
Corporation to Recipient), to satisfy the obligations for payment of any such
taxes. The Recipient shall have full responsibility, and the Corporation shall
have no responsibility (except as may be imposed by applicable law), for
satisfying any liability for any federal, state or local income or other taxes
required by law to be paid with respect to such Units, including upon the
receipt, vesting or settlement of the Units. The Recipient should seek his or
her own tax counsel regarding the taxation of the Units.
     8. Limitation on Obligations. Except as provided in Section 6 above, the
Corporation’s obligation with respect to the Units is limited solely to the
delivery to Recipient of shares of Common Stock upon settlement, and in no way
shall the Corporation become obligated to pay cash or

2



--------------------------------------------------------------------------------



 



other assets in respect of such obligation. In addition, the Corporation shall
not be liable to Recipient for damages relating to any delay in issuing the
shares or share certificates or any loss of the certificates.
     9. Transfer of Units Award. Neither this Units Award nor Recipient’s rights
under this Agreement are assignable or transferable except by will or the laws
of descent and distribution, or with the Committee’s consent in accordance with
Section 10.3 of the Plan.
     10. Securities Laws. Upon the vesting or settlement of any Units, the
Corporation may require Recipient to make or enter into such written
representations, warranties and agreements as the Committee may reasonably
request in order to comply with applicable securities laws or with this
Agreement. The granting of the Units shall be subject to all applicable laws,
rules and regulations and to such approvals of any governmental agencies as may
be required.
     11. Notices. Any notice or election to be given to the Corporation shall be
addressed to the Corporation in care of its Secretary, and any notice to
Recipient shall be addressed to him or her at the address stated in the
Corporation’s records.
     12. Governing Law. The laws of the State of Michigan shall govern the
interpretation, validity and performance of the terms of this Agreement
regardless of the law that might be applied under principles of conflicts of
laws.
     IN WITNESS WHEREOF, the parties have executed this Agreement as of the
Grant Date.

            RECIPIENT


                                                            


COMPUWARE CORPORATION
      By:   _______________________                 Its: Chairman and CEO     

EIP

3